People v Hernandez (2020 NY Slip Op 04881)





People v Hernandez


2020 NY Slip Op 04881


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-01433

[*1]People of State of New York, respondent,
vLuis Hernandez, appellant.


Janet E. Sabel, New York, NY (Kerry Elgarten of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Patricia DiMango, J.), dated February 6, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding to determine the defendant's risk level pursuant to the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA), the Board of Examiners of Sex Offenders assessed the defendant a total of 100 points, which presumptively placed him in a risk level two category. At the SORA hearing, the Supreme Court, inter alia, granted the People's request to assess an additional 15 points under risk factor 1 for the infliction of physical injury upon the victim, and designated the defendant a level three sex offender. The defendant appeals.
We agree with the Supreme Court's assessment of 15 points under risk factor 1, since the People established, by clear and convincing evidence, including the victim's grand jury testimony, that the defendant inflicted physical injury upon the victim (see People v Gonzlez, 129 AD3d 806; People v Kruger, 88 AD3d 1169).
In light of our determination, we need not reach the defendant's remaining contention.
Accordingly, we agree with the Supreme Court's determination designating the defendant a level three sex offender.
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court